Citation Nr: 1227956	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  09-22 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for bilateral hearing loss.  

2.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating determination issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The now reopened service connection claims for bilateral hearing loss and tinnitus addressed in the REMAND portion of this document and are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In a decision dated in April 2003, the RO denied the Veteran's claims of service connection for right and left ear hearing loss and for tinnitus; the Veteran was notified of this decision and of appellate rights; and the Veteran did not perfect an appeal to the decision within the allotted time and the decision became final.

2.  The evidence added to the record since the April 2003 RO decision is not cumulative or redundant and, when considered with previous evidence of record, relates to an unestablished fact and raises a reasonable possibility of substantiating the claims of service connection for bilateral hearing loss and tinnitus.





CONCLUSIONS OF LAW

1.  Subsequent to the final April 2003 RO decision, new and material evidence has been received to reopen the claim of service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).

2.  Subsequent to the final April 2003 RO decision, new and material evidence has been received to reopen the claim of service connection for tinnitus.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).




Further, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

Concerning applications to reopen claims that have been the subject of a prior final denial by VA, nothing pertaining to the duty to assist claimants shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured.  To provide adequate notice with regard to an application to reopen a claim, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In regard to the Veteran's application to reopen his claims in this case, the Board finds that new and material evidence has been submitted sufficient to reopen the above-mentioned claims previously denied by the RO in April 2003.  Thus, further discussion concerning those requirements is not necessary as this action is favorable to the Veteran, and it therefore cannot be prejudicial to him regarding this aspect of his appeal.  See Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

New and Material Evidence

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  For applications filed after August 29, 2001, as was the application to reopen the claims in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  See also Savage v. Gober, 10 Vet. App. 488 (1997).

Separate theories in support of a claim for a particular benefit are not equivalent to separate claims and a final denial on one theory is a final denial on all theories.  As such, new and material evidence is necessary to reopen a claim for the same benefit asserted under a different theory.  Velez v. Shinseki, 23 Vet. App. 199, 206 (2009).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The claims for service connection for bilateral hearing loss and tinnitus were most recently finally denied by the RO in April 2003.  The evidence of record at that time included the Veteran's service treatment records, which did not show that either hearing loss or tinnitus was manifested in service.  The service treatment records did show, however, that he was placed on a physical profile in January 1970 due to a "MFW" to the right leg with open cortical fracture of the proximal tibia.  A March 1970 health record shows a history of a gunshot wound incurred to his right knee and thigh on December 18, 1969.  A February 1970 assignment instruction form notes that the Veteran returned from Vietnam in January 1970.  The Board also parenthetically notes that the Veteran was awarded a Combat Infantry Badge and a Purple Heart.  

A January 1980 letter from a private physician, H.W.B., MD, shows that he had seen the Veteran for right ear tinnitus.  He added that the Veteran had provided a history of hearing loss in his left ear and also had an associated history of a gunshot wound to the head occurring in Vietnam.  

The report of a February 2003 VA audiological examination shows that the examiner had an opportunity to review the claims folder.  Two years of combat service was noted, with no significant civilian noise exposure.  The Veteran informed him that he was shot through the left side of his helmet above the ear during a combat situation.  The examiner commented that review of the Veteran's claims folder showed no evidence to verify this particularly-alleged combat event.  The examiner did note that the service treatment records did show that the Veteran did incur a combat gunshot wound to his right leg.  Audio examination showed left ear hearing loss.  The examiner opined that the Veteran's hearing loss and tinnitus were likely to not have occurred due to combat military noise exposure.  

The RO, in last finally denying the claims seeking service connection for right and left ear hearing loss and tinnitus in April 2003, found that the Veteran's service connection claim for right ear hearing loss was denied because right ear hearing loss (see 38 C.F.R. § 3.385) was not diagnosed.  The RO also mentioned that there was no evidence to establish a relationship between the claimed right ear hearing loss and the Veteran's active military service.  For the left ear hearing loss and tinnitus claims, the RO essentially determined that while both were currently shown, neither was determined to have been either incurred in or aggravated by his period of active military service.  The Veteran was notified of this decision in April 2003, and expressed disagreement with the decision in January 2004.  After a Statement of the Case (SOC) was issued in April 2005, however, the Veteran did not perfect the appeal by the submission of a timely substantive appeal.  The April 2003 RO decision is therefore final.  

The Veteran submitted a claim seeking to reopen his service connection claims for hearing loss and tinnitus in April 2008.  As part of this claim, he asserted that he was shot in the left side of his helmet at the same time he was shot in his right knee.  

After the application to reopen the Veteran's claims, additional pertinent evidence associated with the Veteran's claims folder includes a statement supplied by the Veteran in December 2008, in part of which he claimed that part of the shrapnel which hit his leg, thigh, and chest also hit the left side of his helmet.  The Board here observes that the Veteran is service connected for multiple residual wounds to his right thigh, right lower leg, and right hilar area.  He added that when he was evacuated there was blood streaming down his face.  He noted that he had ringing in his ears after this time.  He added that he found it unusual that he only had hearing loss in one ear, the side in which his helmet was damaged.  

As the previous final April 2003 denial of service connection for hearing loss and tinnitus was premised on a finding that, in part, neither disorder was shown to be related to his active military service, for evidence to be new and material (i.e., relating to unestablished facts necessary to substantiate the claim and raising a reasonable possibility of substantiating the claim), the evidence would have to relate to a currently-manifested hearing loss and tinnitus being linked to, essentially, the Veteran's active military service.  

The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the RO's April 2003 denial and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claims for service connection for hearing loss and for tinnitus.  The majority of this evidence is certainly new, in that it was not previously of record.  The Board also finds that the April 2008 statement by the Veteran, in which he informed VA that he incurred the gunshot wound to the left side of his head on the same day he received the gunshot wound to his right leg, is material because this statement, and the underlying argument presented, raises a reasonably possibility of substantiating the claims.  The Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claims and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  Therefore, this new evidence, presumed to be credible, is related to unestablished facts of providing a possible etiological link between the Veteran's claimed hearing loss and tinnitus and his period of active service.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claims for service connection for bilateral hearing loss and tinnitus.  

The Board notes that the adjudication of the Veteran's appeal does not end with the finding that new and material evidence has been received.  In further adjudication of the claim, the presumption that the additional evidence is true without regard to the other evidence of record no longer applies.

For the reasons stated in the REMAND portion of this decision below, the Board concludes that additional development is required in order to address the merits of the underlying service connection claim.


ORDER

Having received new and material evidence to reopen claims of entitlement to service connection for bilateral hearing loss and tinnitus, the appeal is granted to this extent only.


REMAND

The reopening of the claims of service connection for bilateral hearing loss and tinnitus triggers certain duty to assist provisions of the VCAA, which must be met prior to de novo review of the claim.  The duty to assist includes obtaining relevant medical reports and examinations where indicated by the facts and circumstances of the individual case.

As noted, the Veteran has asserted that his claimed bilateral hearing loss and tinnitus is either related to his in-service noise exposure, or, more specifically, related to his having incurred a gunshot helmet wound while in the military.  While service treatment records are on file, they appear to be incomplete.  None of the service treatment records on file include evidence of treatment following his having incurred gunshot wounds.  While the March 1970 health record shows that the Veteran received gunshot wounds to his right knee and thigh on December 18, 1969, no treatment records are on file concerning any wound-related treatment afforded the Veteran.  This is particularly important as the Veteran claims that he incurred his left-side head injury at that same time.  

Also, a November 2004 RO deferred rating shows that the Veteran claimed that his service treatment records were incomplete, in that medical records concerning his actual in-service head wound treatment/surgery was not of record.  It noted that the Veteran was wounded in December 1969 and hospitalized until March 1970.  The RO noted that missing records were from December 1969 to February 1970, and that records were to be sought from Womack Army Hospital at Fort Bragg, North Carolina.  It does not appear that a search for these records was undertaken.  The Board also observes that the Veteran, in February 2004, asserted that clinical records should be sought pertaining to treatment he received in Saigon and Japan from December 1969 to February 1970.  He added he was first treated after being injured in "Cuchi" and later at "Longbin."  He added he was then transferred for treatment at Saigon and Japan for his leg wounds.  Again, the available service treatment records on file include none pertaining to treatment afforded the Veteran resulting from his combat-related wounds.  An attempt to obtain these records should be undertaken.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

When a veteran has engaged in combat with the enemy in active service during a period of war, campaign, or expedition, satisfactory lay or other evidence will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).  In other words, under 38 U.S.C.A. § 1154(b), objective evidence is not required to establish an in-service disease, injury, or event incurred under combat conditions.  Rather, the Veteran's lay statements will suffice.  Here, it is clear that the Veteran served in combat.  His service personnel records show that he served as a Light Weapons Infantryman in Vietnam and that he received the Purple Heart and the Combat Infantry Badge.  Thus based on the Veteran's combat service and statements made by the Veteran the Board finds that the Veteran did incur enemy fire to the left side of his helmet as he described.  Accordingly, to the extent that the February 2003 VA opinion is based on a finding that such an injury did not occur due to the lack of "objective evidence" [i.e., not being verified] of such an injury, it is not accurate.  See Reonal v. Brown, 5 Vet. App. 458 (1993). 

For injuries alleged to have been incurred in combat, the provisions of 38 U.S.C.A. § 1154(b) provide a relaxed evidentiary standard of proof to determine service connection.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  This provision does not establish a presumption of service connection; rather, it eases a combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Id. at 392.  Here, in light of the Veteran's combat service, the Board accepts that he was exposed to acoustic trauma during active duty, as well as that he incurred an injury to the left side of his head.  

The Board also finds that the February 2003 VA audiological examination is inadequate for VA decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Specifically, the VA examiner had opined that the Veteran's hearing loss disability was not caused by or a result of acoustic trauma during active service because the Veteran's hearing was normal bilaterally at discharge.  However, pursuant to Hensley v. Brown, 5 Vet. App. 155, 159 (1993), the Board observes that the absence of a hearing loss disability in service does not preclude service connection for a current hearing loss disability if the evidence of record shows that a hearing loss disability which developed after service was nevertheless incurred in or aggravated by in-service hazardous noise exposure.  The Board also recognizes that the VA examiner in February 2003 indicated that his review of the service treatment records did not verify the Veteran's historical claim of his being hit by enemy fire on the left side of his helmet.  The further development of the evidence subject to this remand may confirm that this in fact occurred.  

On remand, a new VA audio examination and opinion should be obtained.  The examiner must assume that the Veteran sustained the head wound as referred to above and then render an opinion as to whether it is at least as likely as not that his current hearing loss and tinnitus was caused or aggravated by such an injury.  See 38 U.S.C.A. § 1154(b).  Ascertaining whether the Veteran currently has hearing loss and/or tinnitus which was related to his active military service is best resolved by obtaining a competent medical opinion.  Under the VCAA, VA is required to provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

In view of the foregoing, this matter is REMANDED to the RO for the following:

1. The RO/AMC should contact the appropriate repository of service medical records and request that the Veteran's complete service treatment records - including those relating to treatment afforded him while serving in Vietnam (i.e., Saigon and Japan).  Specifically, such records dated from December 1969 to March 1970 records should be sought.  In the event the RO/AMC is unable to obtain these records, the appellant must be provided with notice of that fact, in accordance with 38 C.F.R. § 3.159(e).  

2.  The RO/AMC should then schedule the Veteran for a VA audiological examination to assess the nature and etiology of his bilateral hearing loss and tinnitus.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.

After reviewing the file and examining the Veteran, the examiner should render an opinion as to whether the Veteran's bilateral hearing loss and tinnitus is at least as likely as not (i.e., to at least a 50:50 degree of probability) a result of active military service.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

As discussed in the body of this remand, the examiner must take into account the Veteran's puretone threshold shifts during service and all other pertinent evidence relating to the etiology of his current bilateral hearing loss and tinnitus.  Further, it is not sufficient to base an opinion in whole or in part on the fact that the Veteran's hearing was within normal limits at separation without explaining the significance of this finding in terms of how it relates to the etiology of the Veteran's hearing loss.

The examiner should also be informed that the Veteran is receipt of a Combat Action Badge and is thus shown to have performed combat service.  Here, in light of the Veteran's combat service, the Board accepts that he was both exposed to acoustic trauma and that he incurred a left side head wound.  

The examiner should provide a complete rationale for any opinion provided.  The RO/AMC should ensure that an adequate rationale has been provided before returning this case to the Board. 

3.  The RO/AMC should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, appropriate corrective action must be taken.  See Stegall v. West, 11 Vet. App. 268 (1998).










4.  Following completion of all indicated development, the RO/AMC should readjudicate the issues on appeal in light of all the evidence of record.  If the benefits sought on appeal remain denied in any respect, the Veteran and his representative should be provided with a supplemental SOC (SSOC) which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 



______________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


